Citation Nr: 0823576	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1989.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an August 2002 rating 
decision, in which the RO denied entitlement to a TDIU.  

In November 2005, the veteran, accompanied by his 
representative, testified at a videoconference hearing before 
an Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the record.  In March 2006, the Board 
remanded the case to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for further development and 
consideration.  In April 2008, the veteran was advised that 
the Acting Veterans Law Judge who had presided over the 
November 2005 hearing was no longer employed by the Board.  
So the veteran was informed of his right to have another 
hearing before another Veterans Law Judge who will ultimately 
decide his appeal.  But in a May 2008 response, the veteran 
indicated he did not want another hearing.

Regrettably, the claim for a TDIU is again being remanded to 
the RO via the AMC.  VA will notify the veteran if further 
action, on his part, is required.


REMAND

The provisions of 38 C.F.R. § 4.16(a) allow for an award of a 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340. 3.341, 4.15 (2007).  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e. g., 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war 
(POW).  

In determining whether the appellant is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

At present, the veteran is service-connected for 
postoperative residuals of left and right knee injuries, each 
separately rated as 30 percent disabling; and for arthritis 
due to trauma of the left and right knee, each separately 
rated as 10 percent disabling.  With consideration of the 
bilateral factor, the combined disability rating is 70 
percent.  Thus, the combined 70 percent rating, for purposes 
of consideration of a TDIU, is viewed as a single disability 
rated 70 percent disabling, so the veteran at least meets the 
threshold minimum percentage requirements for a TDIU under 38 
C.F.R. § 4.16(a).  However, the evidence must also show that 
he is, in fact, unable to secure or follow a substantially 
gainful occupation as a result of the single service-
connected disability.

In light of the above, in the March 2006 remand, the Board 
remanded the claim to obtain Social Security Administration 
(SSA) records and outstanding VA treatment records from the 
Durham, North Carolina, and Columbia, South Carolina, VA 
Medical Centers (VAMCs), and to afford the veteran an 
additional orthopedic examination to ascertain the severity 
of the veteran's bilateral knee disability and, after a 
review of the record, to obtain an opinion as to whether it 
renders him unemployable.

Upon review, the record shows that, on remand, SSA records, a 
response from the Durham VAMC, indicating that they had no 
treatment records pertaining to the veteran, and a report of 
VA examination, along with an opinion, were associated with 
the claims file.  However, the record still does not show 
that the AMC attempted to obtain any treatment records from 
the Columbia VAMC dated after August 20, 2002.  In Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the United States Court 
of Appeals for Veterans Claims (Court) held that compliance 
with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the Columbia, South Carolina, 
VAMC and obtain all outstanding treatment 
records for the veteran, to particularly 
include medical records dated from August 
20, 2002 to the present pertaining to 
treatment and evaluation of his service-
connected bilateral knee disability.  The 
RO should follow the current procedures 
of 38 C.F.R. § 3.159 (2007) as regards 
obtaining records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After all available records and/or 
responses are associated with the claims 
file, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his bilateral knee 
disability.  The veteran's claim file 
must be made available to the examiner 
prior to the examination, and the 
examiner is to indicate in the report 
whether the file was reviewed.  

The examination report should set forth 
all objective findings regarding the 
veteran's service-connected bilateral 
knee disability, including range of 
motion measurements.  The examiner should 
be requested to indentify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
of the bilateral knee disability.  The 
extent of any weakened movement, excess 
fatigability or incoordination associated 
with this disability should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  

Then, the examiner should provide an 
opinion as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected bilateral 
knee disability renders him unable to 
secure or follow a substantially gainful 
occupation.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
indicate.  All indicated studies should 
be performed, and the rationale for all 
opinions expressed should be provided in 
a legible report.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the issue of entitlement to 
a TDIU.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
and given an appropriate opportunity to 
respond.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



